Citation Nr: 0931169	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-39 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to April 
1971. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

During the pendency of the appeal, a February 2006 rating 
decision granted a claim for service connection for left ear 
hearing loss. The notice letter issued with the decision 
indicated that, since service connection had been granted for 
left ear hearing loss, the issue was considered satisfied and 
was thus removed from the appellate process.  

The Veteran was informed that if he did not agree with the 
RO's decision, he had one year from the date of the letter to 
appeal their decision.  The Board notes that he did not 
appeal the February 2006 rating or effective date.  As such, 
the issue of an increased rating for left ear hearing loss is 
not presently on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

The Board finds that additional development is required in 
order to satisfy VA's obligations under the VCAA.  
Specifically, the RO must associate with the claims file any 
outstanding post-service VA treatment records.

In a January 2004 statement, the Veteran indicated that he 
had received treatment at the VA in Tuscaloosa, Alabama 
"years ago."  Records from the VA located in Tuscaloosa 
were once again referenced in an August 2007 VA treatment 
report.  He stated that he had been treated at that facility 
in 1986.

A review of the claims file reveals that the only VA 
outpatient treatment records associated with his claims file 
are dated from August 2007 through August 2008, and are from 
the VA Medical Center (VAMC) in Birmingham. Based on his 
January 2004 statement, and a statement he made at an August 
2007 treatment visit, there are potentially outstanding 
records pertinent to the claims.  As these records may be 
material to the claims, VA must undertake reasonable efforts 
to obtain them. 38 U.S.C.A. § 5103A(b); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment 
records from the Tuscaloosa VAMC, 
regarding all treatment for hearing 
loss and an acquired psychiatric 
disorder. Any negative search result 
should be noted in the record. 

2.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




